Exhibit 10.1
AMENDMENT NO. 1
TO
AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
     This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT,
dated as of April 15, 2009 (this “Amendment”), is entered into by and among
PACKAGING RECEIVABLES COMPANY, LLC, a Delaware limited liability company, as
borrower (together with its successors and permitted assigns, the “Borrower”),
PACKAGING CREDIT COMPANY, LLC, a Delaware limited liability company, as initial
servicer (together with its successors, the “Servicer”), YC SUSI Trust, a
Delaware statutory trust, and Bank of America, National Association (“Bank of
America”), as lenders (collectively, the “Lenders”), and Bank of America, as
agent for the Lenders (in such capacity, the “Agent”).
RECITALS
     WHEREAS, the parties hereto have entered into that certain Amended and
Restated Credit and Security Agreement dated as of September 19, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
     WHEREAS, the parties hereto wish to make certain changes to the Credit
Agreement as herein provided;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows:
          SECTION 1. Definitions. All capitalized terms not otherwise defined
herein are used as defined in the Credit Agreement.
          SECTION 2. Amendments.
     2.1. The following definitions in Annex A of the Credit Agreement are
hereby amended and restated in their entirety to read as follows:
          ““Credit Event” means, with respect to the Performance Guarantor, the
lowering of the Performance Guarantor’s issuer rating or bank debt rating to
below “BB-” or “Ba3” by either S&P or Moody’s, as applicable, or the withdrawal
or suspension of either such rating.”
          ““Default Rate” means a rate per annum equal to the sum of (i) the
Alternate Base Rate plus (ii) 2.50%, changing when and as the Alternate Base
Rate changes.”
          ““Dilution Horizon Ratio” means, on any Settlement Date, an amount
calculated by dividing (a) cumulative sales of the Originator generated during
the most recent Settlement Period by (b) the aggregate Unpaid Balance of all
Receivables as of the most recent Cut-off Date; provided that if a Rating Event
has occurred, the numerator shall be calculated based on the cumulative sales of
the Originator generated during the two (2) most recent Settlement Periods.”

 



--------------------------------------------------------------------------------



 



          “Dilution Reserve” means, as of any Settlement Date, a percentage
equal to the product of (a) the sum of (i) the product of 2.5 times the Adjusted
Dilution Ratio, plus (ii) the Dilution Volatility Component, multiplied by
(b) the Dilution Horizon Ratio.
          ““Fee Letter” means that certain Second Amended and Restated Fee
Letter dated as of April 15, 2009 and among the Servicer, the Borrower, YC SUSI
and the Agent, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.”
          ““Interest Reserve” shall mean, as of any date of determination, an
amount equal to (a) the product of (i) 2.5 times (ii) the Days Sales Outstanding
as of such date of determination times (iii) the Base Rate as of such date of
determination plus 2.50%, divided by (b) 365 or 366, as applicable, times the
Net Pool Balance as of such date of determination.”
          ““Loss Reserve” as of any Cut-Off Date means a percentage equal the
product of (a) 2.5 times the highest three-month rolling average Default Ratio
during the most recent twelve (12) Settlement Periods and (b) the Default
Horizon Ratio.”
          ““Minimum Reserve Ratio” means, as of any Settlement Date, the sum of
(a) 10.0% and (b) the product of (i) the Adjusted Dilution Ratio and (ii) the
Dilution Horizon Ratio, each calculated as of the Settlement Date immediately
following such Settlement Period.”
          ““Rating Event” means, with respect to the Performance Guarantor, the
lowering of the Performance Guarantor’s issuer rating or bank debt rating to
below “BBB-” or “Baa3” by either S&P or Moody’s, as applicable.”
          ““Scheduled Termination Date” means April 14, 2010, unless extended by
unanimous agreement of the Agent and the Lenders.”
     2.2. The chart in the definition of “Obligor Concentration Limit” in Annex
A of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

                                  S&P Long-Term   Moody’s Long-Term   S&P
Short-Term   Moody’s Short-Term   Allowable % of Rating   Rating   Rating  
Rating   Eligible Receivables
AAA to AA-
  Aaa to Aa2     A-1+     P -1       10 %
A+ to A
            A-1               8 %
A- to BBB+
  A3 to Baa1     A-2     P -2       4 %
BBB-BBB-
  Baa2 to Baa3     A-3     P -3       3 %
Below BBB- or
  Below Baa3 or   Below A-3 or   Below P-3 or     2 %
Not Rated
  Not Rated   Not Rated   Not Rated        

     2.3. The following language is hereby added to the end of Section 7.2(b) of
the Credit Agreement as follows:
          “In addition, Borrower will provide a report covering such fiscal year
to the effect that such accountants have applied certain agreed-upon procedures
(such procedures to be agreed upon from time to time by the Borrower, such
accountants and the Agent) to certain documents and records relating to the
Collateral under any Transaction Document, compared the information contained in
the Information Packages delivered during the period covered by such

2



--------------------------------------------------------------------------------



 



report with such documents and records and that no matters came to the attention
of such accountants that caused them to believe that such servicing was not
conducted in compliance with this Article VII, except for such exceptions as
such accountants shall believe to be immaterial and such other exceptions as
shall be set forth in such statement. Such report shall be provided annually, as
soon as available and in any event within ninety (90) days after the end of each
fiscal year of the Borrower; provided that such report shall first be delivered
within ninety (90) days of April 15, 2009.”
          SECTION 3. Conditions Precedent. This Amendment shall become effective
on the first date on which (i) the Agent shall have received an original
counterpart (or counterparts) of this Amendment, executed and delivered by each
of the parties hereto, or other evidence satisfactory to the Agent of the
execution and delivery of this Amendment by such parties, (ii) the Agent shall
have received a renewal fee in the amount equal to the product of (a) 10 basis
points (0.10%) times (b) the Aggregate Commitment as of the date hereof as more
fully described in the Fee Letter, and (iii) the Agent shall have received all
fees and expenses in connection with this Amendment, including the fees of the
Agent’s legal counsel, Mayer Brown LLP.
          SECTION 4. Miscellaneous.
     4.1. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Borrower and the Servicer hereby
reaffirms all covenants, representations and warranties made in the Credit
Agreement to the extent the same are not amended hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.
     4.2. References to Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.
     4.3. Effect on Credit Agreement. Except as specifically amended above, the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.
     4.4. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York (without reference to conflicts of laws
principles thereof other than Section 5-1601 of the New York General Obligations
Law).
     4.5. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
     4.6. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

3



--------------------------------------------------------------------------------



 



     4.7. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Facsimiles shall
be effective as originals.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            BORROWER:

PACKAGING RECEIVABLES COMPANY,
LLC, a Delaware limited liability company
      By:   /s/ DARLA J. OLIVIER         Name:   Darla J. Olivier       
Title:   Secretary        SERVICER:

PACKAGING CREDIT COMPANY, LLC,
a Delaware limited liability company
      By:   /s/ DARLA J. OLIVIER         Name:   Darla J. Olivier       
Title:   Secretary     

[Signature Pages Continue]

                        5    

 



--------------------------------------------------------------------------------



 



            LENDERS:

YC SUSI TRUST,
as a Lender
      By:   Bank of America, National Association, its         attorney-in-fact 
                  By:   /s/ STEVEN MAYSONET         Name:   Steven Maysonet     
  Title:   Vice President                  BANK OF AMERICA, NATIONAL ASSOCIATION
      By:   /s/ STEVEN MAYSONET         Name:   Steven Maysonet        Title:  
Vice President        AGENT:

BANK OF AMERICA, NATIONAL ASSOCIATION

      By:   /s/ STEVEN MAYSONET         Name:   Steven Maysonet        Title:  
Vice President     

                        6    

 